Citation Nr: 1636514	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back injury and, if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a right index finger injury.

3.  Entitlement to service connection for a right index finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1960 to April 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Columbia, South Carolina, Regional Office (RO) which reopened the Veteran's claim for service connection for a back injury, recharacterized the issue as service connection for degenerative disc disease (DDD) of the lumbar spine, and denied the claim on the merits. The Veteran's last prior attempt to reopen his claim was denied in October 2007.

The September 2012 decision also denied service connection for residuals of a right index finger injury and for a right index finger scar. In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a back injury, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  





FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a back injury in an October 2007 decision; the Veteran did not appeal that decision.

2.  Evidence associated with the claims file since the October 2007 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran's lumbar spine disorder was not initially manifested during active service and was not caused or aggravated by military service. 

4.  The Veteran's right index finger injury residuals were not initially manifested during active service and was not caused or aggravated by military service.

5.  The Veteran's right index finger scar was not incurred during active service and was not caused or aggravated by military service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied reopening the claim of service connection for a back injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).

3.  The criteria to establish service connection for lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria to establish service connection for right index finger injury residuals have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria to establish service connection for a right index finger scar have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a June 2012 notice which informed him of the evidence needed to reopen his claim for service connection for his back injury; the evidence generally needed to support claims for a back injury, right index finger, and right index finger scar; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2012 notice was issued to the Veteran prior to the September 2012 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Back Injury

A.  New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In November 1979, VA denied service connection for a back injury as there was no evidence the claimed disability was incurred in or aggravated by service. In January 1985 and in October 2007, VA denied reopening of the Veteran's claim. The October 2007 decision stated that VA had not "received medical evidence showing a diagnosis of a back injury related to military service." The Veteran was informed in writing of that adverse decision and his appellate rights in October 2007. He did not submit an NOD.

The evidence received prior to the October 2007 rating decision reflects that the Veteran stated he injured his back in Okinawa in 1961 when he was riding in a jeep that turned over and when he was in an automobile accident in 1963 while stationed at Camp Lejeune, North Carolina. He stated that he had severe pain intermittently leading up to service separation but that the examiner performing his physical examination for service separation only wanted to him to report symptoms he had at that moment. He reported being unable to work for several years after service due to back pain, reinjuring his back twice in 1977, and having severe back pain from 1977 to 1980 when he sought treatment through VA, after which he only had minor back problems until 2007. An October 1984 letter from a private chiropractor stated that the Veteran was seen for injuries, including a low back disorder, sustained in a 1977 industrial accident. The examiner opined that his prior medical history did not contribute to the injuries and symptoms he had at that time. 

New and material evidence pertaining to the issue of service connection for a back injury was not received by VA or constructively in its possession within one year of written notice to the Veteran of the October 2007 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the October 2007 rating decision includes a VA spine examination, a statement from a friend with whom the Veteran served, statements from the Veteran, and the Veteran's testimony. The record now includes diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the spine and a statement from the Veteran's friend indicating that the Veteran had an in-service back injury.
	
When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a back injury is reopened.

B.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service treatment records (STRs) do not reflect any treatment for or complaints of back pain or a back injury. The records indicate that the Veteran was in an automobile accident in March 1963 when he fell asleep while driving; he suffered only a dislocated shoulder. The Veteran's STRs reflect that he was seen regularly, including several times in 1961, for treatment of such complaints as vomiting, stomach pains, colds, headaches, and flu; there is, however, no mention of a jeep accident or a back injury. The Veteran's April 1964 physical examination for service separation stated that his spine was normal. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In his October 1979 application for service connection, the Veteran stated that he injured his back in Okinawa in 1961. In a June 1984 claim to reopen service connection for a back injury, the Veteran reported that he injured his back in a 1963 automobile accident while stationed at Camp Lejeune, North Carolina. 

An October 1984 letter from a private chiropractor stated that the Veteran was first seen in June 1984 for symptoms including low back pain and stiffness resulting from a January 1977 industrial accident. The examiner stated that his past history was "non-contributory" to his current complaints. 

In a February 2005 VA treatment record, the Veteran reported first injuring his back in 1961 in Okinawa while test-driving a new vehicle that flipped over and then reinjuring it while working at a job he held from 1969-1977. A March 2006 VA treatment record stated that the Veteran injured his back in a motor vehicle accident in 1961.

In a July 2007 claim to reopen service connection for a back injury, the Veteran reported injuring his back in 1961 in Okinawa while riding in a jeep that overturned. He reported being put on light duty and having severe, constant back pain. He also stated that he injured his back in his 1963 automobile accident. He reported that at his physical examination for service separation, he was told to only report pain that he was having at that moment so he did not report back pain, despite having had severe pain just the day before. He stated that he could not work from 1964-1970 due to back problems, that he injured his back at work in February 1977, that he injured his back in June 1977 when he was moving a filing cabinet, and that he had severe back pain from 1977 to 1980 and sought chiropractic treatment in 1980.

A February 2012 written statement from a friend who served with the Veteran stated only that he knew of an incident where the Veteran was injured and had a back injury, but that he could not provide any details due to the passage of nearly 50 years. 

In April 2012, the Veteran submitted a written statement that he injured his back on Okinawa when he was test-driving a small jeep and it overturned. He reported being given aspirin and told to purchase painkillers at a local drug store. He stated that the "[d]uring this time Medic did not keep records [as] they only had a bag on their back."

In September 2012, the Veteran was afforded a VA thoracolumbar spine examination. The examiner noted that the Veteran had diagnoses of DJD and DDD of the thoracolumbar spine, both diagnosed in June 1984. The Veteran reported a history of injuring his back in his March 1963 automobile accident. The examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by an in-service injury as there was no mention of back problems or a back injury in the STRs or in the Veteran's medical history until 1984.

In a February 2013 statement, the Veteran wrote that he injured his back in 1961 while test-driving a jeep, the jeep started to tip over, and a spare tire hit him in the back as he was trying to get off the jeep. He reported that he was given aspirin, told to buy some painkillers at the drugstore, had pain only for three days, and never did manual labor so had no opportunity to cause other strain on his back. He also reported that, while on leave in 1961, he picked up a box and injured his back. He reported being seen by a private physician and prescribed pain medication. The Veteran stated that he worked security in 1965-1968 and then began a new job in 1969 where he again injured his back. In his June 2013 substantive appeal, the Veteran stated that he injured his back while on active duty in Okinawa.

At his April 2016 hearing, the Veteran testified under oath that he first injured his back on Okinawa while test-driving a small jeep which started to tip, he jumped off, and the spare tire hit him in the back. He again reported injuring his back later in 1961 while picking up a box when he was at home on leave. He reported seeing a private physician who gave him a back injection to relax the muscles. He testified that he had occasional fatigue in his back while in service after that, but never sought treatment because there were restrictions on going to sick bay. He then reported injuring his back later in a work-related incident in 1977.

In several written statements, as well as in his April 2016 hearing testimony, the Veteran has provided various means by which he injured his back in service. The record does not, however, reflect that the Veteran had any in-service back injury or that he had complaints of back pain in service. His STRs reflect that the March 1963 automobile accident caused only a dislocated shoulder. His STRs also reflect that the Veteran was seen regularly for treatment of other complaints. At service separation, his spine was normal. The report of the September 2012 VA examination stated that his March 1963 automobile accident would not have caused the Veteran's current lumbar spine disorder. The record does reflect that the Veteran injured his back in a work-related injury. The Veteran's reports, therefore, of an in-service back injury are not credible.

Because the credible evidence does not reflect that the Veteran's current lumbar spine disorder originally manifested in service, that lumbar spine arthritis manifested within one year of service separation, or that the Veteran had in-service complaints later identified to be lumbar spine arthritis, the claim is denied.

III.  Index Finger Injury

The Veteran contends that service connection is warranted for index finger injury residuals and a scar as he cut it while opening a can on ship in the Philippines. However, the Veteran's STR's contain no mention of a right index finger injury or right index finger complaints. As noted above, the STR reflect that he was seen for treatment of such complaints as vomiting, stomach pains, colds, headaches, and flu. His April 1964 physical examination for service separation stated that his upper extremities were normal and no scars were noted.

In July 2010 and January 2011, the Veteran submitted photos purportedly showing his finger bandaged while in service. The photos are not clear as to whether the white spots on the photos show that the finger was indeed wrapped due to an injury.

A September 2010 VA treatment record stated that the Veteran had limitation in his range of motion of the right index finger. The examiner noted the Veteran's reported history of a laceration aboard a ship, but stated that the Veteran had oddly shaped joints in his fingers. The report of an X-ray study stated that there was a "[s]mall separate chronic ossification dorsal to the [distal interphalangeal joint] of the index finger suggesting an old injury." A December 2010 VA treatment record reflected that the Veteran reiterated his contentions as to the injury. The examiner noted that testing suggested he had joint instability and tendon damage that, based on his reported history, was probably related to the injury.

A February 2012 written statement from a friend who served with the Veteran stated only that he knew of an incident where the Veteran cut his finger while on a ship, but that he could not provide any details due to the passage of nearly 50 years.

In an April 2012 statement, the Veteran reiterated his earlier account. He stated that he went to sickbay where they bandaged it with a stick to stabilize it. He stated that the next day he arrived in Subic Bay, Philippines, and three days later "while in the field Medi[c] Green rebandaged [his] right index finger. Medic Green did not keep any records at the time, they only had a medical bag[] on their back, that [is] why there is no record[] of my injury."

In March 2014, the Veteran was afforded VA examinations for his right index finger disability. He reported that, a year after the injury, he was on a shooting range and could not fire his weapon because his right index finger would not bend. The examiner noted that the Veteran had a linear scar about half of a centimeter long on his right index finger. The examiner opined that the Veteran's loss of function in the finger was less likely than not related to service and more likely due to documented arthritis. The examiner also stated that the Veteran had peripheral neuropathy of the right index finger and provided a diagnosis date of 1961. The examiner did not, however, review the Veteran's STRs, service personnel records, physical examination for service entrance, or physical examination for service separation in making this determination. Therefore, this provided date of diagnosis is of no probative value.

In February 2015, the Veteran was afforded a VA peripheral nerves condition examination. The examiner stated that the Veteran could not bend part of his right index finger due to tendon damage, not from nerve injury. He noted that the Veteran did have reduced sensation in the distal phalanx of the right index finger as a result of a digital nerve injury. 

At his April 2016 hearing, the Veteran repeated his account of the in-service injury, and reported that the wound was cleaned, salve was applied, and it was wrapped with a stick. He reported that it was wrapped like this for over six weeks. He testified that, after that, he was unable to fire his weapon due to his finger not bending and, for the last three years he was in the Marine Corps, he never went to the rifle range. He stated that he was not given a waiver from having to annually qualify with his weapon, but he was just allowed to stay on active service without doing so.

While the Veteran has consistently stated that he cut his finger while opening a can, there is no evidence in the STRs that such an injury took place. As was noted earlier, the Veteran was periodically seen in-service for mild illnesses, which are reflected in his STRs, but he never made any mention of a finger injury. No finger injury or scar was noted on his physical examination for service separation. The Veteran also testified under oath at his April 2016 hearing that he was unable to bend his finger to fire his weapon for the last three years he was in service but that he was allowed to stay on despite that fact. The Veteran's reports are not credible. 

VA treatment records and examinations document that the Veteran has limitation of motion of the right index finger but oddly shaped joints and arthritis were noted as possible causes. Although the September 2010 X-ray study and the February 2015 VA examination conveyed that the Veteran had an old injury that caused ossifications on the bone and nerve damage, there is nothing but the Veteran's reports that such an injury took place in-service. As noted previously, the Veteran's reports are not credible. Additionally, the December 2010 VA treatment record stated that the Veteran's disability is probably due to his reported injury, but there is no evidence that the examiner reviewed the Veteran's STRs to confirm that an in-service laceration ever happened. Because the STRs convey otherwise, the opinion in the December 2010 VA treatment record is of no probative value.

Because the credible evidence does not reflect that the Veteran's current right index finger disability or right index finger scar originally manifested in service, that right index finger arthritis manifested within one year of service separation, or that the Veteran had in-service complaints later identified to be right index finger arthritis, the claim is denied.

ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a back injury is and to this extent only the appeal is granted.

Service connection for a lumbar spine disorder is denied.

Service connection for residuals of a right index finger injury is denied.

Service connection for a right index finger scar is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


